Exhibit 10.1

 

STOCK VOTING AGREEMENT

 

STOCK VOTING AGREEMENT, dated as of                           , 20     (this
“Agreement”), is by and among the undersigned stockholder (the “Stockholder”),
and Cano Petroleum, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, concurrently herewith, Resaca Exploitation, Inc., a Texas corporation
(“Resaca”), Resaca Acquisition Sub, Inc., a Delaware corporation and a
wholly-owned subsidiary of Resaca (“Merger Sub”), and the Company are entering
into an Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”), pursuant to which Merger Sub will merge with and into Company (the
“Merger”).  Each capitalized term used herein and not otherwise defined shall
have the meaning set forth in the Merger Agreement;

 

WHEREAS, the Stockholder, as of the date hereof, has Beneficial Ownership, as
defined in Section 6 hereof, of the number of shares of Series D Convertible
Preferred Stock, no par value per share, of the Company (“Company Preferred
Stock”) set forth on Exhibit A hereto (together with any shares of Company
Preferred Stock or common stock, par value $0.0001 per share, of the Company
(“Company Common Stock”) acquired by the Stockholder after the date hereof and
prior to the termination of this Agreement whether upon the exercise of options,
warrants or rights, the conversion or exchange of convertible or exchangeable
shares, or by means of purchase, dividend, distribution or otherwise,
hereinafter collectively referred to as the “Shares”); and

 

WHEREAS, the Company has required, as condition to it entering into the Merger
Agreement, that the Stockholder enter into this Agreement.

 

NOW, THEREFORE, in consideration of the Company’s execution of the Merger
Agreement and the mutual covenants and agreements herein contained and other
good and valuable consideration, and intending to be legally bound hereby, it is
agreed as follows:

 

1.                                       Vote.

 

1.1                                 Agreement to Vote.  The Stockholder hereby
revokes any and all previous proxies with respect to the Stockholder’s Shares
and irrevocably agrees to vote and otherwise act (including pursuant to written
consent) with respect to all of such Shares:  (i) in favor of the amendment to
the Certificate of Designations, Preferences and Rights of Series D Convertible
Preferred Stock of the Company, filed with the Secretary of State of Delaware on
August 31, 2006 (the “Original Certificate”), attached hereto as Exhibit B (the
“Amendment”), (ii) in favor of the adoption and approval of the Merger Agreement
(or any amended version or versions of the Merger Agreement, and (iii) in
accordance with the recommendation of the Board of Directors of the Company in
connection with any Target Acquisition Proposal, and, in each case, take all
actions required in furtherance thereof, at any meeting or meetings of the
stockholders of the Company, and at any adjournment, postponement or
continuation thereof, at which the such matter is submitted for the
consideration and vote of the stockholders of the Company.  The Stockholder
shall not enter into any agreement or understanding with any person or entity
the effect of which would be inconsistent or violative of the provisions and
agreements contained in this Section 1.  The obligations of the Stockholder
under this Section 1 shall remain in effect with respect to the Shares until,
and shall terminate upon, the earlier to occur of the Effective Time or the
termination of the Merger Agreement in accordance with its terms.  The
Stockholder hereby agrees to execute such additional documents as the Company
may reasonably request to effectuate the foregoing.

 

--------------------------------------------------------------------------------


 

1.2                                 Irrevocable Proxy.  Concurrently with the
execution of this Agreement, the Stockholder agrees to deliver to the Company a
proxy in the form attached hereto as Exhibit C (the “Proxy”), which shall be
irrevocable to the fullest extent permissible by applicable law, with respect to
the Shares.

 

2.                                       Representations and Warranties of the
Stockholder.  The Stockholder represents and warrants to the Company as follows:

 

2.1                                 Ownership of Shares.  On the date hereof,
the Shares are all of the Shares currently Beneficially Owned by the
Stockholder.  The Stockholder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Section 1 hereof, sole
power of disposition, sole power of conversion and sole power to agree to all of
the matters set forth in this Agreement, in each case with respect to all of the
Shares set forth on Exhibit A hereto, with no limitations, qualifications or
restrictions on such rights, subject to applicable securities laws and the terms
of this Agreement.  The Stockholder currently has, and at all times during the
term hereof will have, good, valid and marketable title to the Shares, free and
clear of all liens, encumbrances and security interests (other than the
encumbrances created by this Agreement and other than restrictions on transfer
under applicable federal and state securities laws) and free of other
restrictions, options, rights to purchase or other claims that would adversely
affect the ability of the Stockholder to perform its obligations hereunder or
pursuant to which the Stockholder could be required to sell, assign or otherwise
transfer the Shares.

 

2.2                                 Authority; Binding Agreement.  The
Stockholder has the full legal right, power and authority to enter into and
perform all of its obligations under this Agreement. This Agreement has been
duly executed and delivered by the Stockholder and constitutes a legal, valid
and binding agreement of the Stockholder, enforceable in accordance with its
terms, subject, as to enforceability, to bankruptcy, insolvency, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).  Neither
the execution and delivery of this Agreement nor the consummation by the
Stockholder of the transactions contemplated hereby will (i) violate, or require
any consent, approval or notice under, any provision of any judgment, order,
decree, statute, law, rule or regulation applicable to the Stockholder or the
Shares or (ii) constitute a violation of, conflict with or constitute a default
under, any contract, commitment, agreement, understanding, arrangement or other
restriction of any kind to which the Stockholder is a party or by which the
Stockholder is bound, in each case the effect of which would adversely affect
the ability of the Stockholder to perform his obligations hereunder.

 

3.                                       Certain Covenants of the Stockholder. 
Except in accordance with the provisions of this Agreement, the Stockholder
agrees with and covenants to the Company as follows:

 

3.1                                 Transfer.  Prior to the termination of this
Agreement, except as otherwise provided herein, the Stockholder shall not:  (i)
transfer (which term shall include, without limitation, for the purposes of this
Agreement, any sale, gift, pledge, assignment, encumbrance or other
disposition), whether directly or indirectly (including by operation of law), or
consent to any transfer of, any or all of the Shares or any interest therein,
except pursuant to the Merger; (ii) grant any proxies, powers-of-attorney or
other authorizations or consents with respect to the Shares, deposit the Shares
into a voting trust or enter into a voting agreement or similar arrangement with
respect to the Shares; or (iii) enter into any contract, option or other
agreement or understanding with respect to any transfer of any or all such
Shares or any interest therein.

 

3.2                                 Stop Transfer.  The Stockholder hereby
agrees with and covenants to each other party hereto that the Stockholder shall
not request that the Company register the transfer (book entry or otherwise) of
any certificate or uncertified interest representing any of its Shares, unless
such transfer is

 

2

--------------------------------------------------------------------------------


 

made in compliance with this Agreement.

 

3.3                                 Notifications.  The Stockholder shall, while
this Agreement is in effect, notify the Company promptly, but in no event later
than two business days, of the number of any shares of Company Common Stock
acquired by the Stockholder after the date hereof.

 

3.4                                 Waiver of Claims.  The Stockholder agrees
that it will not bring, commence, institute, maintain, prosecute, participate in
or voluntarily aid any action, claim, suit or cause of action, in law or in
equity, in any court or before any governmental entity, which challenges the
validity of or seeks to enjoin the operation of any provision of this Agreement;
provided, that the Stockholder may defend against, contest or settle any such
action, claim, suit or cause of action brought against the Stockholder that
relates to the Stockholder’s capacity as a director or officer of the Company.

 

3.5                                 Appraisal Rights.  To the extent permitted
by applicable law, the Stockholder shall not exercise any rights (including,
without limitation, under Section 262 of the DGCL) to demand appraisal of any
Shares that may arise with respect to the Merger.

 

3.6                                 Additional Voting Agreements.  If requested
by the Company, the Stockholder agrees to use its commercially reasonable
efforts to cause the other beneficial owners of any shares of capital stock of
the Company over which the Stockholder has shared voting or dispositive power
(such shares, the “Shared Securities”) to execute stock voting agreements and
Irrevocable Proxies, in substantially similar form to this Agreement and the
Irrevocable Proxy attached hereto, prior to the Effective Time.  If not so
requested by the Company, the Stockholder nonetheless agrees to use its
commercially reasonable efforts to cause the Shared Securities to be voted in a
manner consistent with this Agreement.

 

4.                                       Effect of Purported Transfer.  The
Company agrees with, and covenants with, the Stockholder that the Company shall
not register the transfer (book entry or otherwise) of any certificate or
uncertified interest representing any of the Shares, unless such transfer is
made in compliance with this Agreement.  The parties hereto agree that any
transfer of the Shares made other than in compliance with this Agreement shall
be null and void.  Any such transfer shall convey no interest in any of the
Shares purported to be transferred, and the transferee shall not be deemed to be
a stockholder of the Company nor entitled to receive a new share certificate or
any rights, dividends or other distributions on or with respect to such Shares.

 

5.                                       Termination. This Agreement shall
terminate, and neither the Company nor the Stockholder shall have any rights or
obligations hereunder, and this Agreement shall become null and void and have no
effect on the earlier of (i) the Effective Time, (ii) upon the termination of
the Merger Agreement in accordance with its terms, (iii) upon any amendment,
modification or supplement to the Merger Agreement or any waiver by any party
thereto that is individually or in the aggregate adverse to the interests of the
Stockholder without the prior written consent of the Stockholder, or (iv) the
failure of Resaca to assume the Company’s obligations under the Transaction
Documents (as defined in the Original Certificate) to the extent not otherwise
eliminated pursuant to proposed Section (23) of the Amendment with respect to
the Merger.

 

6.                                       Definitions.  For the purposes of this
Agreement:

 

6.1                                 “Beneficial Ownership” or “Beneficial Owner”
with respect to any securities shall mean having “beneficial ownership” of such
securities (as determined pursuant to Rule 13d-3 under the Securities Exchange
Act of 1934 (the “Exchange Act”), including pursuant to any agreement,
arrangement or understanding, whether or not in writing; provided, however, that
notwithstanding Rule 13d-3 under the Exchange Act, “Beneficial Ownership” or
“Beneficial Owner” for purposes of this

 

3

--------------------------------------------------------------------------------


 

Agreement shall include only those securities over which the Stockholder has
sole voting and dispositive power.  Without duplicative counting of the same
security by the same holder, securities Beneficially Owned by a Person shall
include securities Beneficially Owned by all other Persons with whom such Person
would constitute a “group” as within the meaning of Section 13(d)(3) of the
Exchange Act.

 

6.2                                 “Person” shall mean an individual,
corporation, partnership, joint venture, association, trust, unincorporated
organization or other entity.

 

7.                                       Miscellaneous.

 

7.1                                 Notices.  Any notice or communication
required or permitted hereunder shall be in writing and either delivered
personally, telegraphed or telecopied or sent by certified or registered mail,
postage prepaid, and shall be deemed to be given, dated and received (i) when so
delivered personally, (ii) upon receipt of an appropriate electronic answerback
or confirmation when so delivered by telegraph or telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), or (iii) five business days after the date
of mailing to the following address or to such other address or addresses as
such person may subsequently designate by notice given hereunder, if so
delivered by mail:

 

If to the Company:

 

Cano Petroleum, Inc.

 

 

Burnett Plaza

 

 

801 Cherry St., Suite 3200

 

 

Fort Worth, Texas 76102

 

 

Telephone: (817) 698-0900

 

 

Facsimile: (817) 334-0222

 

 

Attention: Phillip B. Feiner, Esq., General Counsel

 

with a copy to:

 

Thompson & Knight LLP

 

 

1722 Routh Street

 

 

Suite 1500

 

 

Dallas, Texas 75201-2533

 

 

Telephone: (214) 969-1303

 

 

Facsimile: (214) 999-1695

 

 

Attention: Wesley P. Williams

 

If to the Stockholder: at the address set forth on Exhibit A

 

7.2                                 Tax Matters.  The parties agree to treat the
exchange of Company Preferred Stock for Parent Series A Shares as qualifying for
non-recognition of gain or loss for federal and any applicable state or local
income tax purposes, except to the extent of payments received for accrued
dividends, and further agree to file all U.S. federal, state and local income
tax and information returns and reports consistent with such treatment unless
and until the occurrence of a “determination” to the contrary under section 1313
of the Internal Revenue Code of 1986, as amended.

 

7.3                                 Further Actions.  Each of the parties hereto
agrees that it will use its commercially reasonable efforts to do all things
necessary to effectuate this Agreement.  The Stockholder and the Company hereby
covenant and agree to execute and deliver any additional documents reasonably
necessary or desirable to carry out the purpose and intent of this Agreement.

 

7.4                                 Entire Agreement.  This Agreement, together
with the documents expressly referred to herein, constitutes the entire
agreement, and supersedes all prior agreements and understandings, both

 

4

--------------------------------------------------------------------------------


 

written and oral, among the parties with respect to the subject matter hereof.

 

7.5                                 Amendments.  This Agreement may not be
modified, amended, altered or supplemented, except upon the execution and
delivery of a written agreement executed by the parties hereto.  The failure of
any party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
and any custom or practice of the parties at variance with the terms hereof
shall not constitute a waiver by such party of its right to exercise any such or
other right, power or remedy or to demand such compliance.

 

7.6                                 Expenses.  All costs and expenses incurred
in connection with this Agreement shall be paid by the party incurring such cost
or expense.  Notwithstanding the foregoing, the Company will reimburse to
Stockholder its reasonable out-of-pocket expenses (including attorneys fees,
etc.).

 

7.7                                 Specific Performance.  Each of the parties
hereto acknowledges and agrees that in the event of any breach of this
Agreement, each non-breaching party would be irreparably and immediately harmed
and could not be made whole by monetary damages. It is accordingly agreed that
the parties hereto (i) will waive, in any action for specific performance, the
defense of adequacy of a remedy at law and (ii) shall be entitled, in addition
to any other remedy to which they may be entitled at law or in equity, including
monetary damages, to compel specific performance of this Agreement without the
necessity of posting bond or proving actual damages.

 

7.8                                 Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and personal representatives, but neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the parties without the prior written consent of the other parties.

 

7.9                                 Governing Law.  This Agreement shall be
governed and construed in accordance with the laws of the State of Delaware,
without giving effect to the principles of conflicts of law thereof.

 

7.10                           Counterparts.  This Agreement may be executed
manually or by facsimile in two or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when a
counterpart hereof shall have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart.

 

7.11                           Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is so broad as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

 

7.12                           Effect of Headings. The section headings herein
are for convenience only and shall not affect the construction or interpretation
of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date and year first above written.

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

 

 

Name: Benjamin Daitch

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

(Printed Name of Stockholder)

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO STOCK VOTING AGREEMENT

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Stock Ownership and Address Notice List

 

Beneficial Ownership:

 

                    shares of Company Preferred Stock

 

 

                    shares of Company Common Stock, acquirable upon conversion
of the Company Preferred Stock.

 

 

Address for Notices:

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CERTIFICATE OF AMENDMENT

TO

CERTIFICATE OF DESIGNATIONS, PREFERENCES

AND RIGHTS OF SERIES D CONVERTIBLE PREFERRED STOCK

OF

CANO PETROLEUM, INC.

 

--------------------------------------------------------------------------------

 

Cano Petroleum, Inc., a corporation organized and existing under the laws of the
State of Delaware (the “Company”), DOES HEREBY CERTIFY as follows:

 

FIRST:  That the Board of Directors of the Company, at a duly convened meeting
on September 29, 2009, duly adopted resolutions approving and adopting the
amendments set forth below to the Certificate of Designations of Series D
Convertible Preferred Stock of the Company (the “Certificate of Designations”),
and that such amendments have been approved and adopted by the requisite number
of existing holders of the Common Stock and the Series D Convertible Preferred
Stock of the Company.

 

SECOND:  That the amendments set forth below have been duly adopted in
accordance with the applicable provisions of Section 242 of the General
Corporation Law of the State of Delaware.

 

THIRD: That the Certificate of Designations is hereby amended as follows:

 

A.                                   The following is added as Section (23) of
the Certificate of Designations:

 

Notwithstanding anything to the contrary contained in the Transaction Documents,
the holders of the Preferred Shares shall have none of the preferences, rights,
privileges or powers of, or restrictions provided for the benefit of, the
Preferred Shares contained in the Transaction Documents relating to, arising out
of or caused by the execution and delivery of that certain Agreement and Plan of
Merger dated September 29, 2009, by and among Resaca Exploitation, Inc., a Texas
corporation (“Resaca”), Resaca Acquisition Sub, Inc., a Delaware corporation and
the Company (the “Merger Agreement”) and the consummation of the transactions
contemplated thereby (the “Merger”) (including, without limitation, any rights
to require the Company to redeem any of the Preferred Shares or notice, voting
or consent rights), except to receive the Preferred Conversion Consideration (as
such term is defined in the Merger Agreement) pursuant to the terms of the
Merger Agreement and such other rights (including registration rights and
preemptive rights having terms consistent with those presently contained in the
Transaction Documents) not inconsistent with the foregoing as shall be
reasonably acceptable to the Company, Resaca and the Required Holders.  In the
event that (i) the Merger Agreement is terminated in accordance with its terms,
(ii) the Merger Agreement is amended, modified or

 

B-1

--------------------------------------------------------------------------------


 

supplemented or any waiver is given by any party thereto that is individually or
in the aggregate adverse to the interests of the holders of the Preferred Shares
without the prior written consent of the Required Holders or (iii) Parent fails
to assume the Company’s obligations under the Transaction Documents to the
extent not otherwise eliminated pursuant to this Section (23) with respect to
the Merger, this Section (23) shall be inoperative and of no force or effect.

 

IN WITNESS WHEREOF, the Company has caused this Certificate of Amendment to be
signed by S. Jeffrey Johnson, its Chairman of the Board of Directors and Chief
Executive Officer, as of the        day of                         , 2009.

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

 

 

Name:

S. Jeffrey Johnson,

 

Title:

Chairman of the Board of Directors and Chief Executive Officer

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Irrevocable Proxy

 

The undersigned stockholder of Cano Petroleum, Inc., a Delaware corporation (the
“Company”), hereby irrevocably (to the fullest extent permitted by law) appoints
the directors on the board of directors of the Company, and each of them, as the
sole and exclusive attorneys and proxies of the undersigned, with full power of
substitution and resubstitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so) with
respect to all of the shares of capital stock of the Company that now or
hereafter may be beneficially owned by the undersigned, and any and all other
shares or securities of the Company issued or issuable in respect thereof on or
after the date hereof (collectively, the “Shares”) in accordance with the terms
of this Proxy.  The Shares beneficially owned by the undersigned stockholder of
the Company as of the date of this Proxy are listed on the final page of this
Proxy.  Upon the execution of this Proxy by the undersigned, any and all prior
proxies given by the undersigned with respect to any Shares shall be revoked and
the undersigned hereby agrees not to grant any subsequent proxies with respect
to the Shares until after the Expiration Date (as defined below).

 

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to the Stock Voting Agreement of even
date herewith by and between the Company and the undersigned stockholder (the
“Stock Voting Agreement”), and is granted in consideration of the Company
entering into the Agreement and Plan of Merger (the “Merger Agreement”), by and
among the Resaca, Merger Sub and the Company, which provides for the merger of
Merger Sub with and into the Company, with the Company being the surviving
corporation (the “Merger”).  This Proxy shall terminate and be of no further
force and effect automatically upon the Expiration Date.  As used herein, the
term “Expiration Date” shall mean the date that the Stock Voting Agreement
terminates in accordance with its terms.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) (i) in favor of the Amendment (as such term is defined in the Stock
Voting Agreement) and (ii) in favor of the adoption and approval of the Merger
Agreement (or any amended version or versions of the Merger Agreement), and all
actions required in furtherance thereof, at any meeting or meetings of the
stockholders of the Company, and at any adjournment, postponement or
continuation thereof, at which the Amendment and/or the Merger Agreement (or any
amended version or versions of the Merger Agreement) are submitted for the
consideration and vote of the stockholders of the Company.

 

The attorneys and proxies named above may not exercise this Proxy to vote,
consent or act on any other matter except as provided above.  The undersigned
stockholder may vote the Shares on all other matters.

 

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

 

[Remainder of Page Intentionally Left Blank]

 

C-1

--------------------------------------------------------------------------------


 

Dated:

 

 

 

 

 

 

 

 

Signature of Stockholder:

 

 

 

 

1.

 

Print Name of Stockholder:

 

 

 

2.

 

Shares beneficially owned:

 

 

 

 

 

                    shares of Company Preferred Stock

 

 

 

 

 

                    shares of Company Common Stock

 

 

 

 

 

                    shares of Company Common Stock issuable upon the exercise of
outstanding options, warrants or other rights (including upon conversion shares
of Company Preferred Stock)

 

C-2

--------------------------------------------------------------------------------